Citation Nr: 1532259	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the reduction in evaluation from 30 to 10 percent for service-connected left knee osteoarthritis, status post surgical repair, based on limitation of flexion, effective from April 1, 2011, was proper.

2.  Whether the reduction in evaluation from 10 percent to 0 percent for service-connected left knee osteoarthritis status post surgical repair, based on limitation of extension, effective from April 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and B.P.

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented sworn testimony at a hearing before a Decision Review Officer in October 2010.

The Veteran also appeared at a hearing before the undersigned in February 2015.  A transcript of the hearing is in the Veteran's file.  

The Board notes that the RO associated additional VA treatment records and examination reports with the Veteran's claims file since its last adjudication of this claim in an August 2013 supplemental statement of the case (SSOC).  Although the Veteran did not waive AOJ consideration of those records, the Board finds that a remand is not necessary as the records are, in large part, duplicative of treatment records that were previously considered by the RO.  The non-duplicative records and the June 2015 VA orthopedic examination report are not material to the claims, as they note the severity of the left knee disabilities subsequent to the date of the reductions and cannot be used to address whether the reductions were proper.  Thus, as the newly uploaded VA treatment records are not pertinent to the adjudication of the appeal, a remand is not deemed warranted.  See 38 C.F.R. § 20.1304; Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

Although the Veteran raised the issue of entitlement to a TDIU during his February 2015 hearing, the issue was denied in a July 2015 rating decision, as was a claim for an increased disability rating for bipolar disorder.  As the Veteran has not appealed either of the issues, the matter is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reductions of the disability ratings for left knee osteoarthritis status post surgical repair, based on limitation of flexion, from 30 percent to 10 percent disabling, and for left knee osteoarthritis status post surgical repair, based on limitation of extension, from 10 percent to 0 percent disabling, by way of the rating decision dated in August 2010 and notification letter dated in September 2010; the September 2010 letter also notified him of his right to submit additional evidence and request a predetermination hearing.  

2.  The Veteran was afforded a hearing in October 2010, conducted by VA personnel that did not participate in preparing the rating decision proposing the rating reductions, and who bore decision-making responsibility for the final action of implementing the proposed reductions.  

3.  In a January 2011 rating decision, the RO reduced the disability ratings for left knee osteoarthritis status post surgical repair with scar, from 30 percent to 10 percent disabling, and for left knee osteoarthritis status post surgical repair with scar, based on limitation of extension, from 10 percent to 0 percent disabling, effective April 1, 2011.  

4.  At the time of the reduction, the 30 percent disability rating had been in effect since July 25, 2001, more than five years; the 10 percent evaluation had been in effect since August 6, 2009, less than five years.  

5.  The evidence of record at the time of the January 2011 reduction does not demonstrate sustained and material improvement in the Veteran's service-connected left knee osteoarthritis status post surgical repair with scar that would be maintained under the ordinary conditions of life since the assignment of a 30 percent rating, effective July 25, 2001.  

6.  At the time of the January 2011 rating decision, the medical evidence reflected material improvement in the Veteran's left knee limitation of extension under the ordinary conditions of his life.  


CONCLUSIONS OF LAW

1.  The reduction from a 30 percent evaluation to 10 percent for service-connected left knee osteoarthritis status post surgical repair, based on limitation of flexion, was improper, and restoration of the 30 percent evaluation from April 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5260 (2014).  

2.  The reduction from a 10 percent evaluation to 0 percent for the Veteran's left knee osteoarthritis status post surgical repair, based on limitation of extension, effective April 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has statutory and regulatory notice and duty to assist provisions.  The duty to notify under these provisions is triggered by the receipt of a claim.  In the case of a reduction, the action arises from the RO, and the duty is therefore not applicable as specific notification provisions for reductions are warranted.

The specific notice requirements applicable to reductions in ratings are found in 38 C.F.R. § 3.105(e)-(i).  The Board finds that the RO complied with the due process procedural requirements for reductions set forth in 38 C.F.R. § 3.105(e), (i) (2014).  

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e)  

If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i).  

If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i).  

The Veteran was notified of the RO's intent to reduce his left knee disability ratings by a rating decision issued in August 2010.  The rating decision was mailed to the Veteran along with a letter in September 2010, informing him that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  He was afforded a hearing in October 2010 before a DRO who was not involved in the preparation of the rating decision proposing the reductions, and who issued the final action on the reductions.  The final action was based on evidence and testimony adduced at the hearing, as well as the other evidence of record.  In a January 2011 rating decision, the RO reduced the 30 and 10 percent ratings for left knee osteoarthritis based on limitation of flexion and on limitation of extension to 10 and 0 percent respectively.  

Procedural History

By way of background, the record on appeal indicates the Veteran's claims file was rebuilt sometime in 2000.  He was notified that his claims file was rebuilt in a January 2011 letter and asked to submit any relevant evidence he possessed, particularly service treatment records.  

Although the rating decision that granted service connection for the Veteran's left knee disability is not of record, later rating decisions clearly indicate that service connection has been in effect since December 1995.  The Veteran was initially assigned a 10 percent disability rating under Diagnostic Code 5257.  A February 2002 rating decision increased the Veteran's rating to 20 percent effective from July 8, 1998, under Diagnostic Code 5257.  In a November 2002 rating decision, the RO increased the rating for the service-connected left knee disability to 30 percent under Diagnostic Code 5260, effective July 25, 2001.  Subsequent rating decisions continued the 30 percent disability rating under Diagnostic Code 5260.  

In August 2009, the Veteran submitted a claim for an increased disability rating.  He was afforded a VA orthopedic examination September 2009.  The RO, in a November 2009 rating decision, continued the 30 percent disability rating and awarded a separate 10 percent disability rating for limitation of extension, effective August 6, 2009.  

The Veteran underwent a periodic VA orthopedic examination in June 2010.  Based on the results of the examination findings, the RO in an August 2010 rating decision proposed to reduce the ratings for left knee osteoarthritis status post surgical repair from 30 to 10 percent, and for limitation of extension from 10 to 0 percent.  The proposed reductions would result in a reduction of the Veteran's overall disability rating and VA compensation payments.  

In a September 2010 letter, the RO advised the Veteran of the proposed reduction and of his right to submit evidence and argument as to why his ratings should not be reduced.  The letter also advised him that he could request a hearing.  

The Veteran testified at an October 2010 DRO hearing at the RO and underwent another VA orthopedic examination in December 2010.  The proposed reductions of his ratings for left knee limitation of flexion and for limitation of extension were effectuated by a January 2011 rating decision, effective from January 1, 2011, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  

Analysis

The Veteran and his representative seek restoration of the 30 percent evaluation for left knee osteoarthritis status post surgical repair based on limitation of flexion and the 10 percent evaluation for left knee osteoarthritis status post surgical repair based on limitation of extension.  

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  

38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421; 38 C.F.R. § 3.102.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 4.3, 4.7.  

In evaluating joint disabilities, VA must consider higher ratings in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Reduction of Disability Rating for Left Knee Osteoarthritis Based on Limitation of Flexion

The Veteran's 30 percent rating for left knee osteoarthritis based on limitation of flexion under 38 C.F.R. § 4.71 a, Diagnostic Code 5260 had been in effect for more than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a), (b) apply to the reduction of the 30 percent rating.  

VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability.  38 C.F.R. § 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Additionally, if doubt remains, after according due consideration to all the evidence developed under 38 C.F.R. § 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b). 

Under Diagnostic Code 5260, flexion of the leg is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  These same rating criteria were in effect at the time of the November 2002 rating decision.  

The pertinent evidence associated with the claims file prior to the November 2002 rating decision granting the 30 percent disability rating included a December 2001 VA examination report, as well as VA and private treatment records.  

The December 2001 VA examination report shows the Veteran complained of constant left knee pain that had progressed over the past several years.  He also reported stiffness down to his ankle.  He denied weakness, heat or redness.  He described occasional giving way of the left knee and a lack of endurance.  The Veteran said he was unable to walk for more than 30 minutes at a time due to pain.  He took multiple medications for knee pain and was currently taking narcotic pain medication twice a day with minimal relief.  He had been given bilateral rubber knee supports by a private physician.  

Physical examination showed active range of motion of his left knee as lacking 15 degrees of extension, and flexion from 0 to 75 degrees.  Passive range of motion of the left knee lacked 10 degrees of extension and flexion was from 0 to 80 degrees.  He experienced pain throughout the entire range of motion exercises.  The examiner stated that the Veteran's range of motion was moderately limited by pain.  There was objective evidence of crepitation and very mild effusion.  There was no evidence of heat, erythema or abnormal movements or false joints.  Extensive testing revealed no joint instability in the medial and lateral collateral ligaments or the anterior and posterior cruciate ligaments.  The Veteran had a steady gait, but walked with a slight limp because he put most of his weight on his right leg.  

An August 2002 private treatment record noted the Veteran's knees would grind, catch and give out.  His knees were also sore to the touch and he took 3 Percocet and 2 oxycodones on a daily basis for pain.  A September 2002 private treatment record showed that the Veteran had injections in both knees for pain.  

Based on the record at the time, the RO assigned a 30 percent disability rating under Diagnostic Code 5260 for limitation of flexion, noting that the evidence showed moderate loss of motion, pain on motion and injections to help control pain.  The RO found this to reflect a material worsening of the left knee.  

The Board finds that the evidence does not support a finding of material improvement in the Veteran's left knee osteoarthritis at the time of January 2011 rating decision.  The RO's January 2011 reduction of the disability rating for the Veteran's left knee disability was based predominantly on the results of September 2009, June 2010 and December 2010 VA examinations.  The examinations noted left knee flexion to no less than 110 degrees and as much as 135 degrees, with evidence of painful motion during the September 2009 and June 2010 examinations.  All of the examinations noted the Veteran's gait was antalgic or that he had a limp.  Likewise, the examinations noted the Veteran's reports of constant pain, stiffness and swelling of the left knee.  While range of motion of the left knee was significantly improved compared to that demonstrated at the previous VA examination in December 2001, the Board notes that despite this improvement, the examination reports, as well as contemporary treatment records and the Veteran's and his ex-wife's testimony, continue to show objective evidence of effusion, tenderness, crepitus and grinding on examination.  Further the evidence showed that the Veteran continued to be treated with steroid shots under the left kneecap approximately every 3 months and took prescribed morphine as much as 5 times a day for knee pain.  The evidence also showed that the Veteran continued to walk with a cane and that he now used knee braces that had metal hinges.  

Although not of record at the time of the reduction, subsequent February 2013 and April 2013 VA treatment records show left knee flexion to 90 degrees and 80 degrees respectively, with pain on motion noted.  

The Board notes that, at no time since the RO initially assigned the 30 percent rating based on limitation of left knee flexion, has the medical evidence of record shown left knee limitation of flexion to a degree that would merit a compensable evaluation under the rating criteria, even with consideration of painful motion.  Rather, the November 2002 rating decision appears to indicate that the objective evidence of moderate loss of left knee flexion, with pain on motion and evidence that the Veteran was receiving injections in his knee warranted a 30 percent disability rating analogous to left knee flexion limited to 15 degrees.  Regardless, the Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's left knee osteoarthritis, based on limitation of flexion since the initial assignment of the 30 percent rating.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 30 percent disability rating for left knee osteoarthritis with limitation of flexion was improper and restoration of the 30 percent evaluation is warranted, effective April 1, 2011. 

Reduction of Disability Rating for Left Knee Osteoarthritis Based on Limitation of Extension

The Veteran's 10 percent rating for left knee osteoarthritis based on limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261 had been in effect for less than 5 years.  In such a situation, the provisions of 38 C.F.R. § 3.44(c) apply to the 10 percent rating.  

Under Diagnostic Code 5261, extension of the leg is rated 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  These same rating criteria were in effect at the time of the November 2002 rating decision.  

With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).  

In this case, the reductions were based predominantly on the June 2010 and December 2010 VA examinations results, which showed no limitation of extension during the June 2010 examination and left knee extension limited to 5 degrees without evidence of pain during the December 2010 examination.  

Having carefully considered the medical evidence of record, the Board concludes that the RO's reduction in rating from 10 to 0 percent for left knee osteoarthritis based on limitation of extension was objectively warranted.  Based on all of the evidence at the time of the RO's action to reduce the Veteran's disability evaluation, the overall severity of the left knee limitation of extension was best approximated by the assignment of a 0 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board finds that the RO properly reduced the level of compensation from 10 to 0 percent when considering the directly applicable requirements of the rating criteria, as applied to this particular case.  Accordingly, the preponderance of the competent evidence weighs against the restoration of the disability rating to 10 percent for left knee osteoarthritis, status post surgery, based on limitation of extension. 



ORDER

The reduction in evaluation for left knee osteoarthritis status post surgery, based on limitation of flexion was not proper; restoration of the 30 percent evaluation is granted, effective April 1, 2011.

The reduction in evaluation for left knee osteoarthritis status post surgery, based on limitation of flexion, effective April 1, 2011, was proper; and thus the appeal is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


